 



Exhibit 10.6
[Form of Non-Executive Change of Control Agreement – Partial Double-Trigger]
[Date]
[Name]
Callidus Software Inc.
160 West Santa Clara Street
San Jose, CA 95113
Dear [Name]:
This letter modifies any Stock Option Agreement (“Option Agreement”) you may now
or hereafter have with respect to the common stock of Callidus Software Inc.
(the “Company”) and any prior agreement between you and the Company regarding
the Option Agreements. This letter provides for accelerated vesting of the
options subject to the Option Agreement (the “Options”) under the conditions
described below.
In the event that you are “Involuntarily Terminated,” except for “Cause,” at any
time during the period commencing 90 days prior to a “Change of Control” of the
Company and ending on the first anniversary of the “Change of Control” of the
Company, you shall receive vesting of your Option, over and above the vesting
provided for in your Option Agreement, equal to the greater of (i) 50% of the
shares subject to the Option which otherwise would have remained unvested
immediately following the Change of Control or (ii) that number of shares which
otherwise would have vested under the Option Agreement through the first
anniversary of the Change of Control, assuming that your employment with the
Company would have continued through the date of such anniversary.
          For purposes of the above, “Change of Control” means:

  (i)   The acquisition by any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) of the “beneficial ownership” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities (it being understood that
securities owned by any person on the date hereof shall not be counted against
such limit with respect to such person); or     (ii)   A change in the
composition of the Board occurring within a rolling two-year period, as a result
of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are members of the
Board as of date hereof, or (B) are elected,

1 of 3



--------------------------------------------------------------------------------



 



      or nominated for election, to the Board with the affirmative votes of at
least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual not otherwise an Incumbent
Director whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Board); or
    (iii)   A merger or consolidation of the company with any other entity other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity (including the parent corporation of such surviving
entity)) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or a sale or disposition by the
Company of all or substantially all the Company’s assets.

The term “Surviving Entity” shall refer to the Company in the case of a Change
of Control event described in clause (i) or (ii) above, or the entity surviving
the merger, consolidation or sale of substantially all of the assets and
continuing with the assets or business of the Company in the case of a Change of
Control event described in clause (iii) above.
          For purposes of the above, “Involuntarily Terminated” means any of the
following:

  (i)   Your actual termination by the Company;     (ii)   The failure of the
Surviving Entity to provide you with principle duties related in nature and
responsibility to the principle duties which you had at the Company immediately
prior to the Change of Control (it being understood that equivalency of title or
reporting relationship shall not be required);     (iii)   The Surviving Entity
conditioning your continued employment on your performing your duties at a
regular work place located more than 50 miles from your regular work place
immediately prior to the Change of Control;     (iv)   The failure of the
Surviving Entity to pay you a rate of cash compensation equivalent to your rate
of compensation immediately prior to the Change of Control, measured by
comparing base salary plus bonuses, commissions and similar incentives on an
annualized basis (it being understood that a bonus, commission or similar
incentive will be treated as equivalent to the prior year’s bonus, commission or
similar incentive so long as the dollar amounts and targets are equivalent,
regardless of whether you actually achieve the same dollar amounts and targets
as in the prior year);

2 of 3



--------------------------------------------------------------------------------



 



  (v)   The failure of the Surviving Entity to assume your Option on
substantially the same terms as it exists immediately prior to the Change of
Control, or an attempt by the Surviving Entity to modify the vesting schedule of
the Option in a manner adverse to you.

          For purposes of the above, “Cause” means:

  (i)   your willful failure to substantially perform your principle duties or
gross negligence in the performance of your duties;     (ii)   your conviction
of or entry of a plea of guilty or nolo contendere to a felony or other crime
causing material harm to the Company; or     (iii)   a willful act by you that
constitutes gross misconduct; or     (iv)   an act of fraud or misappropriation
of funds or property against the Company.

The modification to the terms of the vesting schedule of your Option(s) as
described in this letter has been approved by the Company’s Board of Directors
and is effective immediately.
Sincerely,

3 of 3